Citation Nr: 9919074	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
entitlement to service connection for PTSD.  The RO returned 
the case to the Board following a remand to the RO in 
December 1997.


REMAND

In December 1997 the Board remanded this case to the RO with 
instructions for further development.  The Board instructed 
the RO to request that the veteran provide a statement 
detailing any claimed inservice stressors.  The RO was 
instructed to determine whether the veteran had received 
treatment for PTSD by VA or privately since February 1997, 
and if so, to obtain the records of such treatment.  

The Board instructed the RO that regardless of whether or not 
the veteran provided an additional statement regarding 
stressors as indicated above, the RO should continue 
development by first reviewing the file and preparing a 
summary of all claimed stressors.  The RO was instructed to 
then send the summary along with a copy of the veteran's DD 
Form 214, and associated service documents to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
review to obtain any possible corroborative information 
regarding the veteran's claim.  The Board instructed that 
after receiving USASCRUR's response, the RO should then 
prepare a report detailing the nature of any verified 
stressor to be added to the claims folder.  The Board 
instructed that after completing the foregoing, the RO should 
afford the veteran a VA psychiatric examination as described 
in the December 1997 remand instructions.  The Board 
instructed that lastly, the RO should review the examination 
report and adjudicate the issue of service connection for 
PTSD, and if the decision was unfavorable, provide the 
veteran a supplemental statement of the case and an 
opportunity to respond.

The record shows that much of the requested development 
ordered by the December 1997 remand was not completed.  The 
veteran did not respond to the RO's March 1998 request for a 
statement pertaining to his claimed inservice stressor(s).  
Nor did the veteran provide a requested medical history and 
list of treatment providers for PTSD since February 1997.  
The December 1997 remand instructed the RO to complete 
further instructions as outlined in the paragraph immediately 
above, regardless of whether the veteran provided the 
requested statement or medical treatment information.  The 
RO, however, returned the claims file to the Board without 
completing the directed development, and thereby failed to 
comply with the December 1997 remand orders. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Failure of the Board to insure compliance 
with remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id. Therefore, 
pursuant to Stegall, the Board is required to again remand 
the claim to the RO for compliance with the remand orders of 
the December 1997 remand. 

Moreover, the Board notes that the narrative portion of the 
December 1997 remand explained the reasons making that remand 
necessary in order to give the veteran every consideration 
with respect to the present appeal.  Those reasons as 
explained in the December 1997 remand remain valid.  
Therefore, it remains imperative that the RO proceed to fully 
comply with all instructions of the December 1997 remand as 
directed below.  Further, as there may be further treatment 
records since the last remand, the Board believes it would be 
beneficial to again attempt to obtain any recent VA or 
private clinical records pertaining to the present claim; and 
to request again that the veteran provide a detailed 
statement pertaining to his claimed inservice stressor(s).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
stressor(s) to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible because without such details 
adequate research for verifying 
information cannot be conducted.

2.  The RO should determine whether the 
veteran has been provided any treatment 
for PTSD at VA or private medical 
facilities since February 1997.  If so, 
then with the appropriate authorization 
from the veteran, the RO should obtain 
copies of those records and associate 
them with the claims folder.

3.  Even if the veteran has not provided  
an additional statement or medical 
information as requested above, the RO 
should complete all of the following 
instructions below. 

4.  The RO should review the file, 
including any information provided by the 
veteran, and prepare a summary of any and 
all claimed stressors. This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
for review.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including 
unit reports if available.  Any 
additional avenue of development 
suggested should be undertaken.

5.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

6.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link, or 
relationship, between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses to obtain a comprehensive 
picture of the nature of the veteran's 
current condition.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1, the veteran's 
claims file, must be made available to 
the examiner for review prior to the 
requested examination.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.   Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD in light of relevant 
decisions, including Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



